DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-23 are pending.
Claims 1-23 are examined on the merits in this prosecution.

Claim Objection
Claim 1 recites the abbreviation “anti-HP” in the second line. For the sake of clarity, the examiner suggests amending the claim to read “Use of a pharmaceutical composition in the preparation of medicaments of anti-Helicobacter pylori (anti-HP)….”


CLAIM REJECTIONS

Indefiniteness Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1-23 are drawn to the “use” of a preparation. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). See MPEP 2173.05(q).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 23, the term "sufficiently" renders the claim indefinite because a means of measuring this term of degree is not disclosed in the instant specification. See MPEP § 2173.05(b).


Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2003/0021850 A1; cited hereinafter as “Xu-A”), in view of Xu (CN1404835A; citations below refer to the English translation provided by EPO and Google; Chinese version cited on IDS dated 11-26-2019; referred hereinafter as “CN1404835”).
Claim 1 is directed to “Use of a pharmaceutical composition in the preparation of medicaments of anti-HP, wherein the pharmaceutical composition is a pharmaceutical composition suitable for oral administration, comprising a homogenous mixture of edible oil, beeswax and -sitosterol, wherein the beeswax -sitosterol is 0.1 to 20% by weight based on the total weight of the composition.”
Xu-A teaches a composition comprising a sterol compound, preferably -sitosterol dissolved in oil such a sesame oil at a concentration of 2-6% (pg 3, [0027]; pg 4, [0043]; pg 7, [0097]-[0098]); and a wax, preferably beeswax in an amount of 1% to 20% (pg 3, [0029] and [0030]). In each instance, the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, and a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For the claim 1 limitation of a “homogeneous mixture,” Xu-A teaches the inventive mixture may be dissolved in a suitable liquid prior to insertion into a capsule (pg 29, [0434]).
For the claim 1 limitation of “medicaments of anti-HP,” Xu-A teaches (pg 18):

    PNG
    media_image1.png
    222
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    417
    media_image3.png
    Greyscale

The teachings of [0319] meet the limitations of claim 2.
-sitosterol, namely 2-6%, as discussed above.
For claims 8-10, Xu-A teaches beeswax in an amount of 1% to 20% (pg 3, [0029] and [0030]), overlapping or within the ranges claimed.
For claim 11, Xu-A teaches sesame oil is the preferred edible oil (pg 3, [0027]).
For claim 12, Xu-A teaches the composition can contain propolis, in an amount from 1-20% (pg 4, [0034]), within the claimed range.
For claim 13, Xu-A teaches the composition preferably contains less than 1% water (pg 4, [0035]), the claimed range.
For claim 14, Xu-A teaches the composition may be in the form of tablets, pills, capsules, emulsions, liquids, gels, syrups, suspensions and the like, for oral ingestion (pg 4, [0036]).
For claim 15, Xu-A teaches the composition may comprise an extract of huangqin (Scutellaria baicalensis) in an amount of 2-60% (pg 5, [0052]), overlapping the claimed range. Xu-A teaches the extract of huangqin in the oil comprises baicalin at a concentration ranging from about 0.001 to 2% (pg 5, [0059]), overlapping the claimed range. Xu-A teaches the huangqin used may be obtained from the plant selected from one or more members of the group of Scutellaria viscidula Bge, Scutellaria amoena, Scutellaria rehderiana Diels, Scutellaria ikonnikovii Juz, Scutellaria likiangensis Diels and Scutellaria hypericifolia Levl of Labiatae Family (pg 30, [0450]).
Phellodendron chinense Schneid, Phellodendron Chinense Scheid var. glabriusculum Schneid, Phellodendron chinense Schneid var. omeiense, Phellodendron Schneid var. yunnanense Huang and Phellodendron chinense Schneid var. falcutum (pg 30, [0451]).
For claim 17, Xu-A teaches the composition may comprise Coptis chinensis (huanglian).
For claim 20, Xu-A teaches beeswax in an amount of 1-20% (pg 43, claim 20); sterol in an amount of at least 1% (pg 43, claim 1); obaculactone in an amount of 0.001-2% (pg 43, claim 36); baicalin in an amount of from 0.001 to 2% (pg 43, claim 32); and berberine in an amount of from 0.001 to 2% (pg 5, [0057]); in each instance, the amounts taught by Xu-A overlap the claimed range.
Xu-A does not teach the claim 1 limitation of “beeswax in the composition forms microcrystals”; the amount of Coptis chinensis comprising berberine  recited in claim 17; the presence of Scutellaria baicalensis extract, Cortex Phellodendri extract, and Coptis chinensis in sesame oil; the elements of claim 19; or the method of formation of the beeswax composition recited in claims 22-23.
CN1404835 teaches the missing elements of Xu-A.

CN1404835 teaches that the microcrystals of beeswax may be more likely to mix with mucus in the gastrointestinal tract than large particles or beeswax with a pigeon nest structure (pg 28, [0161]).
For claims 1 and 3, CN1404835 teaches the wax (such as beeswax) is present in an amount of from 3-30%, within the ranges claimed in claims 1 and 3, and forms microcrystals (pg 6, [0024]). For claim 4, Xu-A teaches the method is useful for treating cancer of the gastrointestinal tract (pg 17, [0307]). For claim 5, Xu-A teaches the method is useful for treating Helicobacter pylori infection (pg 17, [0308]).
For claim 17, CN1404835 teaches an extract of Coptis chinensis in an amount of 1-50% by weight of Coptis in sesame oil (pg 8, [0040], wherein the composition contains berberine in a range of 0.001%-2% (pg 8, [0041]), overlapping the claimed range.
Scutellaria baicalensis, Phellodendron cortex and Coptidis in edible oil (pg 52, claim 39), wherein sesame oil is a preferred edible oil (pg 55, claim 77).
For claim 21, CN1404835 teaches the length of the beeswax microcrystals is 5-70 microns (pg 53, claim 54), within the claimed range.
For claim 22, CN1404835 teaches “at least two microcrystals of beeswax in the composition are polymerized to form a microcrystalline complex” (pg 53, claim 49).
For claim 23, CN1404835 teaches “the beeswax microcrystals are sufficiently uniformly dispersed in the edible oil” (pg 53, claim 50).
For claim 19, Xu-A teaches the composition may comprise an extract of Scutellaria baicalensis (huangqin) in an amount of 10-90% (pg 43, claim 34), comprising baicalin, at a concentration ranging from about 0.1 to 2% (pg 43, claim 32); Cortex Phellandri (huangbai) in an amount of 2-60% (pg 43, claim 38) comprising obaculactone in an amount of 0.001 to 2% (pg 5, [0053]); Coptis chinensis (huanglian) in an amount of 2-60%, comprising berberine in an amount of 0.001-2% (pg 5, [0057]); and earthworm in an amount of 2-60% (pg 44, claim 57).
CN1044835 teaches the composition may include Papaviris (poppy) in an amount of 2-10% (pg 9, [0048]), while Xu-A teaches the composition may contain poppy (pg 32, [0476]) and narcotoline at a concentration of about 0.001% to 2% (pg 5, [0058]).

Regarding the amount of Coptis chinensis comprising berberine  recited in claim 17 and the presence of Scutellaria baicalensis extract, Cortex Phellodendri extract, and Coptis chinensis in sesame oil recited in claim 18, the person of ordinary skill would have had a reasonable expectation of success in formulating the composition of the method of Xu-A with the amounts taught by CN1404835 because the method of CN1404835 teaches these amounts and formulation method are useful in treating damage to the mucosal tissue of the gastrointestinal tract such as ulcers that may be caused by an infectious agent, and Xu-A teaches a method comprising the claimed mixture of sesame oil, beeswax, and -sitosterol is useful in treating gastric ulcers specifically caused by the infectious agent Helicobacter pylori. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612